 

[image_001.jpg] 



 

 

 

January 30, 2013

 



Shad Stastney

445 Park Avenue, 16th Floor

New York, NY 10022

 

Dear Shad:

 

Infusion Brands, Inc. is pleased to offer you the position of Chairman and Chief
Strategy Officer, based in our Clearwater, Florida location. This employment
will become effective upon your acceptance of this offer and completion of a
satisfactory background check, as per company policy. Your anticipated start
date is on or before Friday, February 1, 2013.

 

·Your base compensation will be $175,000/annum, but accrued only, and not
payable until the latter of (i) 1/1/2014, or (ii) the date INBI’s obligation to
Vicis is fully redeemed.

·Your responsibilities include but are not limited to:

oStrategic Direction & Biz Development

oInvestor Relations & SEC Reporting/Audit

oActing Legal Advisor

·Infusion Brands common stock options will be recommended and awarded no later
than (i) 1/1/2014, or (ii) the date INBI’s obligation to Vicis is fully
redeemed.

·Your engagement with INBI is at-will and is for no specific period of time.
Both you and Company have the right to terminate your employment with Company at
any time, for any reason or no reason, with or without cause. This is the full
and complete understanding between you and the Company regarding this term, and
no employee or representative of the Company, other than the Chairman and CEO,
has any authority to enter into any agreement to the contrary. Any such
agreement must be in writing and signed by you and the Chairman and CEO.

 

Company Policies are outlined in the Infusion Brands Employee Guidebook, which
you will receive upon acceptance of this offer. Your engagement will also be
subject to your acceptance of the terms and conditions and execution of the
NDA/NC Agreement.

 

Infusion Brands, Inc. has been strongly recognized by the industry, its
customers and partners. We welcome you to our team in creating a world class
organization, and look forward to a mutually rewarding relationship.

 



14375 Myerlake Circle, Clearwater, FL 33760

Phone: 727-230-1031 FAX: 727-230-1032

http://www.InfusionBrands.com







 

 

 

[image_001.jpg] 

 

 



Please sign and date this letter, indicating your acceptance, and return it to
me no later than 6:00 PM EST on Friday, February 1, 2013.

 

Best Regards,

 

/s/ Lisa D. Martinez

 

Lisa D. Martinez

VP of Human Resources

 

I accept this offer after reviewing and fully understanding the terms and
conditions of the offer for engagement with Infusion Brands, Inc.

 

/s/ Shad Stastney       Signature       Shad Stastney   Print Name      
February 18, 2013   Date  

 



14375 Myerlake Circle, Clearwater, FL 33760

Phone: 727-230-1031 FAX: 727-230-1032

http://www.InfusionBrands.com



 

 



